Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
– DYNAMIC I/O VIRTUALIZATION SYSTEM HAVING GUEST MEMORY MANAGEMENT FOR MAPPING  VIRTUAL ADDRESSES IN A HYBRID ADDRESS SPACE  --
II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “a host having an input/output driver; a file system connected to the host; and a block device connected to the file system; wherein the input/output driver exports a host directory of the file system to a directory of a first guest operating system having a first input/output virtual file system that mounts the host directory, and wherein when the first guest requests an I/O operation from the block device, virtual addresses of guest user memory are passed to the input/output driver of the host, and the host accesses guest user memory though the virtual addresses of a guest user application mapped in a hybrid address space.”
The remaining dependent claims are allowed by virtue of their dependencies on the independent claim.
7.	The Anand patent (US 10,120,726) teaches a system that a method and technique for hybrid virtual machine configuration management. However, Anand does not expressly teach a file system connected to the host; and a block device connected to the file system; wherein the input/output driver exports a host directory of the file system to a directory of a first guest operating system having a first input/output virtual file system that mounts the host directory, and wherein when the first guest requests an I/O operation from the block device, virtual addresses of guest user memory are passed to the input/output driver of the host, and the host accesses guest user memory though the virtual addresses of a guest user application mapped in a hybrid address space.”

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's 
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
March 13, 2021